      Case 7:14-cv-04283-KMK-PED Document 86 Filed 07/29/21 Page 2 of 4
      Case 7:14-cv-04283-KMK-PED Document 87 Filed 07/29/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PAUL VARGAS, ALEX CALLE and JOSE VILLA,
on behalf of themselves and all others similarly situated,

                              Plaintiffs,

                           -against-
                                                                     No.: 14-CV-4283 (KMK)
AMENDOLA MARBLE & STONE CENTER INC.,
AMENDOLA MARBLE PROJECTS, INC., SERGIO
AMENDOLA and JOSEPH AMENDOLA,

                              Defendants.


                                  ~ S E O ORDER
                            OF SATISFACTION OF JUDGMENT

KENNETH M. KARAS, District Judge:

       The record herein confirms that a judgment was entered in this Action on the 31st day of

July 2017, in favor of the Plaintiffs and against the Defendants in the amount of $365,000.00,

without interest, including: (1) Fees to Class Counsel in the amount of $121,666.67 and costs in

the amount of $2,650.00; (2) Service awards in the amount of $4,000.00 for each of the three

named Plaintiffs; and (3) Fees to the Claims Administrator in the amount of $19,798.00; and

sufficient proof having been filed with this Court in the form of a Declaration, dated July 7,

2021, executed by the Class Administrator confirming under penalty of perjury that said

Judgment has been fully paid; and that there are no outstanding executions with any Sheriff or

Marshall as said Judgment has been paid in full;

       The Clerk of the Court is hereby authorized and respectfully directed to make an entry of

this Order as the full and complete satisfaction on the docket of said Judgment.

SO ORDERED

Dated: July ~ 2021
       White Plains, NY

                                       By:
